Contract Number – 84670 Contract Title – EPC Balance of Plant Contractor – NewMech Companies, Inc. Project Name – Mill Creek Generating Station (MCGS) Contract with NewMech Companies, Inc. dated July 27, 2009 Contract _7/27/091 of 63Contractor Initials Company Rep Initials Contract Number – 84670 Contract Title – EPC Balance of Plant Contractor – NewMech Companies, Inc. Project Name – Mill Creek Generating Station (MCGS) Table of Contents 1 Definitions 3 34 Warranty of Title 16 2 General 6 35 Warranty against Infringement of Patents, Copyrights, Trademarks, and Trade Secrets 16 3 Representations by Contractor 6 4 Scope of Work 6 36 Intellectual Property 16 5 Price & Payment 7 37 Changes 16 6 Schedule 7 38 Final Completion and Acceptance 17 7 Independent Contractor 7 39 Suspension of the Work 18 8 Supervision and Labor 7 40 Termination for Convenience 18 9 Subcontractors and Suppliers 8 41 Termination for Default 18 10 Labor Relations 8 42 Insurance 19 11 Environmental, Health & Safety 8 43 Indemnity 19 12 Hazardous Materials 9 44 Waiver of Consequential Damages 19 13 Cleanup 9 45 Limitation of Liability 19 14 Stop Work Orders 9 46 Force Majeure 20 15 Permits & Licenses 9 47 Avoidance of Liens 20 16 Submittals 9 48 Proprietary Information 20 17 Issued for Construction Documents 10 49 Gratuities 21 18 Ownership and Use of Contractor Deliverables 10 50 Assignment 21 19 Substitutions 10 51 Notices 21 20 Discrepancies 11 52 Severability 21 21 Quality Control/Quality Assurance Program 11 53 Modifications and Amendments 21 22 Materials Management Procedure 11 54 Remedies 21 232323 Control of Materials and Equipment Furnished by Company 11 55 Publicity 22 56 Site Records & Audit 22 24 Project Controls Requirements 12 57 Interpretation 22 25 Construction Works 13 58 English Language 22 26 Expediting, Inspection, and Testing 13 59 Non-Waiver 22 27 Contractor's Shipments 14 60 Survival 22 28 Country of Origin 14 61 Laws and Regulations 22 29 Spare Parts 14 62 Disputes, Forum and Applicable Law 22 30 Title & Risk of Loss 15 63 Notice of Affirmative Action 23 31 Protection of the Work 15 64 Warranty Period 23 32 Possession Prior to Final Completion 15 65 Contract Performance Security 23 33 Warranty of the Work 15 66 Disclosure 23 Contract _7/27/092 of 63Contractor Initials Company Rep Initials Contract Number – 84670 Contract Title – EPC Balance of Plant Contractor – NewMech Companies, Inc. Project Name – Mill Creek Generating Station (MCGS) Contract This contractis made effective this day of July, 2009, by and between NorthWestern Corporation, a Delaware Corporation, d/b/a NorthWestern Energy (“Company”), with offices at 40
